UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
DOMINICK HOOPER,

                            Plaintiff,
                                                                             MEMORANDUM AND ORDER
         - against -                                                           18-CV-1706 (RRM) (ARL)

PETSMART, INC. and
KEVIN TREANOR,

                           Defendants.
-------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

         Pending before the Court are plaintiff’s request to file a Second Amended Complaint

(Doc. No. 24), and defendants’ request to deny leave to amend, and to dismiss the First Amended

Complaint for failure to state a claim (Doc. No. 21). For the reasons set forth below, the Court

grants plaintiff’s motion to file his proposed Second Amended Complaint solely with respect to

his defamation claim. As the Second Amended Complaint no longer contains the claims which

defendant seeks to dismiss, that motion is denied as moot.

                                                  BACKGROUND

         The facts in this section are drawn from plaintiff’s pleadings.1 Plaintiff was a PetSmart

employee for 12 years. During the last four of these (2013 to 2017), he worked at a store in

Commack, New York, in a managerial capacity. His immediate supervisor was Kevin Treanor,

who supervised the Commack store and many others. According to plaintiff, Treanor had an

“aggressive” management style, threatening to fight male employees who had a “problem” with

him and boasting about disciplining or threatening to fire other store leaders and employees.


1
 Some of the details are not included in all versions of the complaint, but the basic facts set forth in this section are
alleged in all of plaintiff’s pleadings.
       Although plaintiff believed he had a good relationship with Treanor, that changed in

January 2017, after Treanor transferred to the Commack store two “subordinate managers that

were under-achieving in another store.” Treanor implied that plaintiff should terminate them,

but plaintiff told Treanor that this was unnecessary, noting that neither had “disciplinary records”

and that there was no documentation of their alleged underperformance. Thereafter, Treanor

sent plaintiff two warnings, alleging – untruthfully, according to plaintiff – that the Commack

store was underperforming. On June 19, 2017, after receiving a “final warning,” plaintiff asked

Treanor for “recommendations on how to hold his managers accountable.” Treanor said he

would discuss that with plaintiff the following week, but fired plaintiff on June 23, 2017, before

having any further discussions with plaintiff.

    A. Procedural History

       1. The Original Complaint

       On April 3, 2018, plaintiff commenced this action by filing a “Verified Complaint,”

which named both Treanor and PetSmart as defendants. Although the pleading never mentioned

28 U.S.C. § 1332 or diversity jurisdiction, it appears that the case was being brought pursuant to

this Court’s diversity jurisdiction since the complaint contained only two state-law causes of

action: one alleging breach of the implied covenant of good faith and fair dealing and the other

alleging “prima facie tort.” However, the pleading had an obvious jurisdictional defect: it did

not allege the citizenship of Treanor who, like plaintiff, was likely a New York citizen. The

pleading also had other jurisdictional defects: notably, it did not allege the citizenship of the

parties or specify the amount in controversy, except to state that plaintiff was seeking “a sum

exceeding the jurisdictional limits of any lower courts ….” (Compl. at 6.)




                                                  2
        Defendant did not answer the Verified Complaint but filed a pre-motion conference

request, seeking permission to move to dismiss the action for lack of subject-matter jurisdiction

and to dismiss both claims for failure to state a claim. (Doc. No. 15.) At an October 1, 2018,

pre-motion conference, then-district Judge Joseph F. Bianco2 asked about the basis for

jurisdiction. Plaintiff’s counsel requested leave to file an amended complaint and, when

defendant did not object, Judge Bianco granted that request. Judge Bianco also gave defendant

permission to move to dismiss the amended complaint without requesting another pre-motion

conference.

        2.    The Amended Complaint

        On October 3, 2018, plaintiff filed an amended complaint (Doc. No. 17), which was, in

almost all respects, identical to the original complaint except that it no longer named Treanor as

a defendant. It still contained the other jurisdictional defects noted above and contained the

exact same causes of action as the original complaint.

        On November 2, 2018, defendant filed a motion to dismiss the amended complaint,

arguing only that plaintiff had failed to state a claim. (Doc. No. 21.) The motion did not address

the jurisdictional defects. Plaintiff never responded to that motion. Rather, on November 20,

2018, plaintiff filed a pre-motion conference request, seeking permission to amend the complaint

for a second time. In that letter, plaintiff’s counsel specifically alleged diversity jurisdiction,

asserting, “Plaintiff and Defendant are diverse in citizenship, and there is more than $75,000 in

controversy.” (11/20/18 PMC Request (Doc. No. 22) at 1.) However, he also sought “leave to

amend his complaint to include address [sic] Defendant’s violation of the Age Discrimination in




2
 This action was originally assigned to the Honorable Joseph F. Bianco, and transferred to the undersigned on May
21, 2019 upon Judge Bianco’s elevation to the Second Circuit Court of Appeals.

                                                        3
Employment Act,” asserting that “new facts” had been discovered. (Id.) The letter did not

allege precisely what the “new facts” were.

       Defendant opposed the pre-motion conference request, alleging that plaintiff had

“evinced bad faith in seeking to amend the complaint.” (12/11/18 Letter (Doc. No. 23) at 2.)

Defendant’s argument assumed that the only “new fact” discovered was plaintiff’s own age.

Defendant then cited to cases which denied leave to amend where allegations in the proposed

amended complaint contradicted allegations in earlier versions of the pleading or in which the

plaintiff unduly delayed moving to amend despite knowing of the grounds for the amendment.

       On December 12, 2012, Judge Bianco held a pre-motion conference. He stayed the

briefing of the motion to dismiss, granted plaintiff permission to move to amend, and entered a

briefing schedule.

       3. The Proposed Second Amended Complaint

       At Judge Bianco’s suggestion, plaintiff filed a proposed amended complaint (the

“Proposed SAC”) along with his motion to amend. The Proposed SAC (Doc. No. 25) differs

from the prior pleadings in several significant respects. First, it expressly alleges both diversity

and federal question jurisdiction. (Proposed SAC at ¶¶ 3–4.) Although it still does not

specifically allege plaintiff’s citizenship – alleging only that he resides in New York, (id. at ¶ 1)

– it now alleges that defendant is “a corporation duly incorporated and existing under the laws of

the State of Arizona,” which is licensed to do business in New York, (id. at ¶ 2). The pleading

also specifically alleges that the amount in controversy is in excess of $75,000, (id. at ¶ 3), and

seeks damages of “no … less than $80,000,” (id. at 6).




                                                  4
         Second, the Proposed SAC has jettisoned the two state-law causes of action contained in

the Amended Complaint3 in favor of three entirely new claims: federal and state age

discrimination claims and a defamation claim. The pleading does not, however, allege that

plaintiff exhausted his administrative remedies or received a right-to-sue letter.

         Third, the Proposed SAC adds allegations to support his age discrimination claims. The

pleading still contains allegations regarding Treanor’s “aggressive management style,” (id. at ¶

21), and plaintiff’s refusal to terminate the two managers who had been transferred to his store,

(id. at ¶ 23.) However, the complaint omits the allegation regarding plaintiff’s conversation with

Treanor about the managers which allegedly occurred less than a week before plaintiff was

terminated. It adds several age-related allegations: that plaintiff is over 40 years old, (id. at ¶

29); that Treanor was aware plaintiff had a heart operation six months before his termination, (id.

at ¶¶ 15–16); that, during the six months before his termination, Treanor berated plaintiff about

the performance and condition of his store and “harass[ed] Plaintiff about his doctor’s

appointments,” (id. at ¶¶ 17–18); that Treanor did not hold younger managers to such high

standards, (id. at ¶ 19); that, a month before terminating plaintiff, Treanor accused plaintiff of

“changing … due to his health,” (id. at ¶ 20); and that Treanor not only replaced plaintiff with a

man 10 years his junior but also lowered the performance expectations for that employee, (id. at

¶ 27).

         4. The Opposition to Plaintiff’s Motion to Amend

         Defendant opposes plaintiff’s motion to amend on two grounds. First, defendant repeats

the argument it raised in opposition to plaintiff’s pre-motion conference request: that the

proposed amendment is made in bad faith. Second, defendant argues that it would be futile to


3
 As such, plaintiff has abandoned these claims and defendant’s motion to dismiss them (Doc. No. 21) is denied as
moot.

                                                        5
permit plaintiff to amend his complaint because 1) plaintiff failed to exhaust his administrative

remedies and 2) the Court should decline to exercise supplemental jurisdiction over the

defamation claim.

         In his reply, plaintiff has submitted, inter alia, a declaration from his counsel, Mr. Zack,

which alleges 1) plaintiff filed a charge of discrimination with the EEOC in December 2017 and

2) the EEOC issued a right-to-sue letter. However, the documents attached to Exhibit B of the

Zack Declaration suggest that plaintiff’s December 2017 Charge of Discrimination did not allege

age discrimination. One of the documents – the first page of Charge No. 520-2017-03349, dated

Dec. 19, 2017 – indicates that plaintiff alleged retaliation, not age discrimination. That

document refers to an attachment, which apparently was a letter from Mr. Zack to the EEOC

dated August 11, 2017. In that letter, which contained many of the same allegations contained in

the original complaint, Mr. Zack alleged that Treanor created a hostile work environment “by

often saying people’s jobs were in jeopardy,” and “retaliated against Mr. Hooper based on his

belief Mr. Hooper [sic] created a hostile work environment.” (Doc. No. 30-2 at 9 of 10.)4 The

other document included in Exhibit B – an EEOC letter dated Dec. 20, 2017, which

acknowledges receipt of the Charge – characterizes Charge 520-2017-03349 as alleging a Title

VII claim. (Doc. No. 30-2 at 2 of 10.)

         Exhibit C to the Zack Declaration is the EEOC’s right-to-sue letter relating to Charge

520-2017-03349 (Doc. No. 30-3). It is clear from the boxes checked on the right-to-sue letter

that the EEOC construed the Charge as alleging a Title VII claim, not an ADEA claim. The

right-to-sue letter is dated February 27, 2018, and gave plaintiff 90 days from his receipt of the




4
 This letter precedes the filing of this EEOC Charge; thus, it is unclear whether this is the attachment to which the
EEOC Charge refers.

                                                           6
letter to commence a federal action. Yet, as noted above, plaintiff did not seek leave to amend

until November 20, 2018 – 266 days later.

                                          DISCUSSION

   A. Motion to Amend

       Rule 15(a)(2) states: “The court should freely give leave when justice so requires.” “The

rule in this Circuit has been to allow a party to amend its pleadings in the absence of a showing

by the nonmovant of prejudice or bad faith.” AEP Energy Servs. Gas Holding Co. v. Bank of

Am., N.A., 626 F.3d 699, 725 (2d Cir. 2010) (quoting Block v. First Blood Assocs., 988 F.2d 344,

350 (2d Cir. 1993). Although the Second Circuit has stated that “prejudice to the opposing party

resulting from a proposed amendment” is “among the ‘most important’ reasons to deny leave to

amend,” id. (quoting State Teachers Ret. Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981),

that court has identified “undue delay, bad faith, [and] futility of amendment” as other proper

reasons for denying leave to amend. State Teachers Ret. Bd., 654 F.2d at 856. Defendant raises

two of these reasons: bad faith and futility.

           1. Bad Faith

       In arguing that plaintiff’s “bad faith” justifies denying leave to amend, defendant cites to

cases which are readily distinguishable. First, defendant cites to cases in which the proposed

amended complaint contradicts allegations in earlier complaints. The Proposed SAC, however,

does not allege facts that contradict those raised in earlier pleadings. The earlier pleadings

implied that plaintiff was fired because he failed to terminate the two managers Treanor had

transferred to the Commack store. Although the Proposed SAC adds new allegations suggesting

age discrimination, the allegations regarding the two managers have not been omitted from the




                                                 7
Proposed SAC, and plaintiff does not allege that age discrimination was the sole basis for his

termination.

         Second, defendant cites to cases in which there was undue delay. There is no evidence of

undue delay in this case. Plaintiff clearly knew at the time this action was commenced that he

was 61 years old when he was terminated and, therefore, fell within a protected class. However,

some of the facts supporting the age discrimination claims – e.g., the age of the person who

replaced plaintiff and what performance metrics were applied to this person – are facts which

most likely were learned in the course of discovery. Indeed, at the December 12, 2018,

conference, Mr. Zack specifically identified the change in performance metrics as one of the

newly discovered facts. Furthermore, this case had been pending only 7½ months when plaintiff

sought permission to amend. Given these facts, I see no basis for denying leave based on bad

faith.

            2. Futility

         As explained below, evidence supplied by plaintiff himself suggests that the age

discrimination claims are unexhausted, untimely, and without merit. However, defendant has not

advanced a meritorious argument for dismissing the defamation claim.

               a. The Age Discrimination Claim

         Plaintiff’s age discrimination claims have three obvious flaws. First, plaintiff did not

allege age discrimination in the Charge of Discrimination he filed with the EEOC. He did not

mention his age and checked the box to indicate he was alleging only “retaliation.” The facts

alleged in the narrative plaintiff attached to the Charge also did not suggest age discrimination.

Accordingly, it seems likely plaintiff did not exhaust his age discrimination claims.




                                                  8
         Second, the age discrimination claims are time-barred. The right-to-sue letter was dated

February 27, 2018, and advised plaintiff that he had to commence his employment

discrimination action within 90 days of his receipt of the letter.5 Although plaintiff commenced

this action on April 3, 2018, he did not request permission to add an employment discrimination

claim until November 2018.

         Third, the allegations in plaintiff’s own pleadings suggest mixed motives for plaintiff’s

termination. The Supreme Court has held that a “plaintiff bringing a disparate-treatment claim

pursuant to the ADEA must prove, by a preponderance of the evidence, that age was the ‘but-for’

cause of the challenged adverse employment action.” Gross v. FBL Fin. Servs., Inc., 557 U.S.

167, 180 (2009). Thus, plaintiff must establish “that age was the ‘reason’ that the employer

decided to act,” and “not just a motivating factor.” Natofsky v. City of New York, 921 F.3d 337,

348 (2d Cir. 2019) (quoting Gross, 557 U.S. 176). In this case, plaintiff’s pleadings – including

the Proposed SAC – imply that Treanor was motivated by plaintiff’s refusal to fire the two

managers, and not solely because of plaintiff’s age.

         Each of these reasons standing alone is fatal to plaintiff’s age discrimination claim. As

such, an amendment to add such a claim would be futile.

               b. The Defamation Claim

         Plaintiff also alleges a state-law defamation claim, and the defendant argues only that the

Court can decline to exercise supplemental jurisdiction over this claim if it determines the age

discrimination claims are meritless. However, while it is true that “district courts may decline to

exercise supplemental jurisdiction over a claim … if … the district court has dismissed all claims

over which it has original jurisdiction,” 28 U.S.C. § 1367(c), defendant’s argument misses one


5
 While it is unclear exactly when plaintiff received the letter, a caption at the top of the letter seems to indicate it
was faxed to or from plaintiff on March 2, 2018.

                                                             9
key point: the SAC expressly alleges both federal question and diversity jurisdiction. The Court

would have original jurisdiction over the defamation claim if diversity jurisdiction exists.

Defendant does not argue that diversity jurisdiction is absent in this case; however, plaintiff’s

factual allegations in his SAC may not be sufficient to support diversity jurisdiction.6 Moreover,

neither party addresses the sufficiency of this claim. As such, the Court will permit an

amendment solely with respect to the defamation claim, and allow the parties to further address

its status in this Court, including whether dismissal or remand to state court is desired or

appropriate, or whether further motion practice or amendment is sought.

                                                 CONCLUSION

         For the reasons stated herein, plaintiff’s motion to amend to file a Second Amended

Complaint (Doc. No. 24) is granted solely with respect to alleging a state-law claim for

defamation. The motion is denied in all other respects. As the Second Amended Complaint no

longer contains the claims that are the subject of defendant’s motion to dismiss (Doc. No. 21),

that motion is denied as moot.

         The parties shall confer, and advise the Court by letter by October 24, 2019 as to their

positions. No party may move for any type of relief without first seeking a pre-motion

conference.

                                                               SO ORDERED.

Dated: Brooklyn, New York                                      Roslynn R. Mauskopf
       September 30, 2019
                                                               ____________________________________
                                                               ROSLYNN R. MAUSKOPF
                                                               United States District Judge

6
 As noted above, the SAC still does not allege plaintiff’s citizenship, instead alleging only that he is a resident of
East Patchogue, NY. SAC at ¶ 1. Moreover, though plaintiff alleges on information and belief that PetSmart, Inc. is
an Arizona corporation, SAC at ¶ 2, the Court notes that the company’s Form 10-K suggests that it is a Delaware
corporation with its principal place of business in Phoenix, Arizona.


                                                         10
